
	

116 S2415 IS: Wind Workforce Modernization and Training Act of 2019
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2415
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2019
			Ms. Ernst (for herself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to establish a grant program for training wind technicians,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Wind Workforce Modernization and Training Act of 2019.
		2.Wind technician training grant program
 (a)In generalTitle XI of the Energy Policy Act of 2005 (42 U.S.C. 16411 et seq.) is amended by adding at the end the following:
				
					1107.Wind technician training grant program
 (a)Definition of eligible entityIn this section, the term eligible entity means a community college or technical school that offers a wind training program. (b)Grant programThe Secretary shall establish a program under which the Secretary shall award grants, on a competitive basis, to eligible entities to purchase large pieces of wind component equipment (such as nacelles, towers, and blades) for use in training wind technician students.
 (c)FundingOf the amounts made available to the Secretary for administrative expenses to carry out other programs under the authority of the Secretary, the Secretary shall use to carry out this section $2,000,000 for each of fiscal years 2019 through 2024.
						.
 (b)Clerical amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 601) is amended by inserting after the item relating to section 1106 the following:Sec. 1107. Wind technician training grant program..
			3.Veterans in wind energy
 (a)In generalTitle XI of the Energy Policy Act of 2005 (42 U.S.C. 16411 et seq.) (as amended by section 2(a)) is amended by adding at the end the following:
				
					1108.Veterans in wind energy
 (a)In generalThe Secretary shall establish a program to prepare veterans for careers in the wind energy industry that shall be modeled off of the Solar Ready Vets pilot program formerly administered by the Department of Energy and the Department of Defense.
 (b)FundingOf the amounts made available to the Secretary for administrative expenses to carry out other programs under the authority of the Secretary, the Secretary shall use to carry out this section $2,000,000 for each of fiscal years 2019 through 2024.
						.
 (b)Clerical amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 601) (as amended by section 2(b)) is amended by inserting after the item relating to section 1107 the following:Sec. 1108. Veterans in wind energy..
			4.Study and report on wind technician workforce
 (a)In generalThe Secretary of Energy (referred to in this section as the Secretary) shall convene a task force comprised of 1 or more representatives of each of the stakeholders described in subsection (b) that shall—
 (1)conduct a study to assess the needs of wind technicians in the workforce; (2)create a comprehensive list that—
 (A)lists each type of wind technician position available in the United States; and (B)describes the skill sets required for each type of position listed under subparagraph (A); and
 (3)not later than 1 year after the date of enactment of this Act, make publicly available and submit to Congress a report that—
 (A)describes the results of that study; (B)includes the comprehensive list described in paragraph (2); and
 (C)provides recommendations— (i)for creating a credentialing program that may be administered by community colleges, technical schools, and other training institutions; and
 (ii)that reflect best practices for wind technician training programs, as identified by representatives of the wind industry.
 (b)Stakeholders describedThe stakeholders referred to in subsection (a) are— (1)the Department of Defense;
 (2)the Department of Education; (3)the Department of Energy;
 (4)the Department of Labor; (5)the Department of Veterans Affairs;
 (6)technical schools and community colleges that have wind technician training programs; and (7)the wind industry.
 (c)FundingOf the amounts made available to the Secretary for administrative expenses to carry out other programs under the authority of the Secretary, the Secretary shall use to carry out this section $500,000.
